Herrick, J. (dissenting):
I think that within the cases of Hasty v. Sears (157 Mass. 123) and McInerney v. D. & H. C. Co. (151 N. Y. 411) Murray was the fellow-servant with the employees of the defendant, and that his employment was continuous from the time he was engaged at the first store or building down to the time of the accident.
The time during which he passed from one building to the other, and while he was waiting for the arrangement of the tackle, constituted no break in his employment or change in the legal relationship between himself and the other people engaged in the work, and that, therefore, the judgment should be affirmed.
Judgment reversed and a new trial granted, costs to abide the event.